DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention(s) in the reply filed on 8/26/21 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the angles of claim(s) 1, 8 & 15 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnescu (8,403,602) in view of Jost et al. (8,469,636).
Zarnescu (8,403,602) disclose(s):
system for distributing, figure(s) 2;
particulate material, abstract; 
applicator, column(s) 1, line(s) 13; inter alia;
airflow prime mover, column(s) 1, line(s) 21; inter alia;
longitudinal axis, A;
plenum 104;
plenum chambers, best seen in figure(s) 2 & 4, bounded by 130 & 124;
plenum vane 128 & 130;
outer plenum wall 127;
a plurality of supply line(s) 110;
faceplate, 108, comprising at least four openings 104
angle, tangent plane of conic section 128 with longitudinal axis, A.  

	Zarnescu (8,403,602) disclose(s) an airflow prime mover explicitly & implicitly.  Zarnescu (8,403,602) lack(s) explicit recitation of a fan as an airflow prime mover.  Jost et al. (8,469,636) teach(es) a fan as a prime mover, column(s) 3, line(s) 48, in a pneumatic system for distributing particulate material via a plenum comprising a plurality of plenum chambers.   
With regard to claim(s) 7, 9-10, as the applicant has failed to show criticality or unexpected results, these quantitative delimiters are considered to be a matter of design choice.  
	With regard to claim(s) 8, Zarnescu (8,403,602) disclose(s) a plurality of plenum chambers comprising outermost plenum chambers by virtue of divergence cone 128.  Note the outer plenum walls are at an angle relative to the longitudinal axis, A;
	It would have been obvious to modify Zarnescu (8,403,602) to provide/substitute a fan as a prime mover in order to either increase efficiency or accommodate practical considerations as taught by Jost et al. (8,469,636).  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (8,469,636) in view of Zarnescu (8,403,602).
	Jost et al. (8,469,636) disclose(s): 
Application implement, column(s) 1, line(s) 40; inter alia;
system for distributing, figure(s) 5;
particulate material, abstract; 
applicator, 50;
fan, column(s) 3, line(s) 48;
longitudinal axis, 96A;
plenum 80;
plenum chambers, 84, et al;
plenum vane 126;
outer plenum wall 80B;
a plurality of supply line(s) 94, 96 & 98;
faceplate, 86, best seen figure(s) 6;
angle, best seen figure(s) 6;
frame 14;
a plurality of wheels, unnumbered, best seen figure(s) 3;
a plurality of boom sections, 34, best seen figure(s) 3;
a plurality of nozzles, 150.  
	Jost et al. (8,469,636) lack(s) complete separation of plenum chambers via plenum vanes.  Zarnescu (8,403,602) teach(es) complete separation of plenum 
	With regard to claim(s) 18, Jost et al. (8,469,636) disclose(s) three plenum outlet(s).  Jost et al. (8,469,636) lack(s) four plenum outlet(s).  Zarnescu (8,403,602) teach(es) four plenum outlet(s).  
	It would have been obvious to modify Jost et al. (8,469,636) to provide individual & discrete chambers in order to either increase efficiency or accommodate practical considerations as taught by Zarnescu (8,403,602).  

	Conclusion
Claims 4-6 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.

/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651